IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


HAMILTON TOWNSHIP,             : No. 563 MAL 2014
                               :
               Petitioner      :
                               : Petition for Allowance of Appeal from the
                               : Order of the Commonwealth Court
          v.                   :
                               :
                               :
ZONING HEARING BOARD OF        :
HAMILTON TOWNSHIP,             :
                               :
               Respondent      :
                               :
PACONA CORPORATION D/B/A BLUCO :
LODGE,                         :
                               :
               Intervenor      :


                                    ORDER


PER CURIAM

     AND NOW, this 19th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.